 80DECISIONSOF NATIONALLABOR RELATIONS BOARDEastman Broadcasting Company,Inc. and Robert East-man, Its PresidentandNationalAssociation ofBroadcast Employees and Technicians,AFL-CIO-CLC, anditsLocal No. 46.Case 7-CA-7843January 25, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn August 21, 1970, Trial Examiner Arthur M.Goldberg issued his decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint bedismissed,assetforth in the attached TrialExaminer's Decision. Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Decisionwith a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief and theentire record in this case, and hereby adopts the find-ings, conclusions, and recommendation of the TrialExaminer.ORDERPursuant to Section 10 (c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner: Pursuant to a Sec-ond Amended Order Consolidating Cases, Third Consol-idatedAmended Complaint and Amended Notice ofHearing issued on April 24, 1970,' by the Regional Directorfor Region 7, a hearing was held in Flint, Michigan, on May25 and 26. Prior to the opening of hearing the partiesreached agreement on the terms of a settlement disposingof all allegationsof the Third Consolidated Amended Com-iUnless otherwise noted all dates herein were in 19702The original charge in Case7-CA- 7843was filed on March 25 and afirst amended charge was filedon April 21.plaint other than those raised by Case 7-CA-7843. Afterthe hearing opened the General Counsel moved to severfrom the Amended Complaint all allegations pertaining toCases 7-CA-7500(2), 7-CA-7684, 7-CA- 7684(2), and 7-CA-7564. With the agreement of all the parties this motionwas granted and there remained for hearing and decisiononly those complaint paragraphs which allege that onMarch 13, Eastman Broadcasting Company, Inc. (hereincalled Respondent or the Company), by its president andagent, Robert Eastman (herein called Eastman), dischargedCharles Wallace because he refused to initiate, sponsor, orparticipate in a union deauthorization proceedl>^zg 3 or toengage in other conduct detrimental to the National Associ-ation of Broadcast Employees and Technicians, AFL-CIO-CLC, and its Local No. 46 (herein jointly called NABET orthe Union). By its conduct toward Wallace, Respondent isalleged to have violated Section 8(axl) and (3) of the Na-tional Labor Relations Act, as amended (herein called theAct). Respondent admitted the discharge of Wallace butdenied that it had violated the Act by that act or by anyother conduct.All parties partici ated in the hearing and were affordedfull opportunity to be heard, to introduce evidence, to ex-amine and cross-examine witnesses,to present oral argu-ment, and to file briefs. Oral argument was waived and theRespondent filed a brief on June 22.Upon the entire record in the case, my reading of theRespondent's brief, and from my observation of the wit-nesses and their demeanor, I make the following:Findings of FactITHE BUSINESS OF RESPONDENTEastman BroadcastingCompany,Inc., a Michigan cor-poration,maintains its principal office and place of businessin Flint,Michigan,where it is engaged in the business ofradio broadcasting under thename WTRX-Radio.Theparties stipulated that during the fiscal year endingMarch 31, 1969,which periodis representative of its opera-tions during all times material herein,the Respondent, inthe course and conduct of its business operations, attainedgross revenues in excess of $200,000 from its broadcastingbusiness.The partiesfurther stipulated that during the same fiscalperiod the Respondent, in the course and conduct of itsbusiness operations,received revenue from the sale of timefor commercial advertising and furnishing of material orservices for advertisers valued in excess of $100,000, ofwhichrevenue in excess of $100,000 was obtained fromadvertisers of national products.I find thatthe Companyisand has been at all timesmaterial herein an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Actand meetsthe Board's standards for assertion of its jurisdiction.3 Section 9(exl) of the National Labor Relations Act, as amended, pro-vides.Uponthe filing with the Board,by 30 per centum or more of theemployees in a bargaining unit covered by an agreement between theiremployer and a labor organization made pursuant to section 8(ax3), ofa petition alleging they desire that such authority be rescinded, theBoard shall take a secret ballot of the employees in such unit and certifythe results thereof to such labor organization and to the employer.188 NLRB No. 13 EASTMAN BROADCASTING CO., INC.8111.THE LABOR ORGANIZATION INVOLVEDNational Association of Broadcast Employees and Tech-nicians,AFL-CIO-CLC, and its Local No. 46, are and havebeen at all times material herein labor organizations withinthe meaningof Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABORPRACTICESA.BackgroundRespondent owns and operates a radio station in Flint,Michigan.For a number of years the Union has representeda unit of Respondent's employees including all fulr time andregular part-time announcers,and continuity and trafficdepartment employees,which unit definition includes engi-neers.Following an impasse in negotiations looking toward anew collective-bargaining agreement,the employees wentout on strike on March 1,1969, returnin after 7-1/2 weekswhen the old contract was reexecuted fgor a new term.In June 1969, Charles Wallace,the alleged discnminateeherein,was promoted from the position of staff engineer tothat of chief engineer,a status he retained until his dischargeon March 13.Sometime after renewal of the collective-bargainingagreement which contains,interalia,a union-securityclause,Michael Gaylord,Respondent's operations manag-er, filed apetition seeking a union deauthorization election.This petition was dismissed by the Regional Director basedupon his finding that Gaylord was a supervisor within themeaning of the Act.Subsequent thereto a second petitionfor union deauthorization election was filed°leading to anelection on November 6, 1969,which resulted in a tie voteand a certification that a majority of the employees eligibleto vote had not voted to withdraw the Union's authority toenter into a union-security agreement.At the time of thehearing herein there was pending a third petition for uniondeauthorization election filed on March 2 by Don Powers,a staff engineer hired by Respondent in late December 1969or early January.B.The Discharge of Charles WallaceThe Complaints alleged that Respondent dischargedCharles Wallace "because Wallace refused to initiate, spon-sor, orengageactively in a UD proceeding among the engi-neering employees and in other conduct or activity hostileto the Charging Par ty Union. For the reasons set forthbelow I find that General Counsel has not proved theseallegations by a preponderance of the evidence and shallrecommend dismissal of the complaint.1.Wallace's supervisory statusRobert E. Eastman,II,Respondent's president,testifiedwithout contradiction that as chief engineer Wallace sched-uled and posted the day's staff engineers where to work, wasresponsible for assigning and scheduling all overtime, wasresponsible for checking the pay slips of all engineers to4 Case7-UD-73.sAfter deletion of those allegations disposedof bythe settlement agree-ment.In an on-the-record discussion the parties agreed that only the allega-tions contained in paragraphs 20 and 21(d) were to be considered by me indetermining whether a violation occurred.ascertain their accuracy,and was to bring to Eastman'sattention any disciplinary matters that Eastman should beaware of and take action upon.Wallace agreed that as chief engineer it was part of hisregular duties to make out the schedule of days and hoursthe staff engineers were to work,assign overtime in theengineering department,and at the end of each week checkon the number of hours worked by each engineer,initial thefigures,and give them to the payroll department.As chief engineer,Wallace was paid the top of the con-tract scale for engineers plus a 15-percent premium.Wallace further testified that he conducted approximate-ly 10 interviews of prospective engineers while he was chiefengineer.In one instance, that involving the application ofRyan, a former full-time engineer,for reemployment on apart-time basis,Wallace "reluctantly"recommended thatRyan be hired for the position.Wallace's reluctance wasbased on his understanding that such part-time employmentviolated the collective-bargaining agreement.Based upon Wallace's authority to schedule days andhours of work for the engineering staff, his power to assignovertime, his higher pay, his responsibility to determine theaccuracy of the engineers'time records upon which theywere paid,and his authority to interview job applicants andto recommend their hire,I find that at all times materialherein Wallace was a supervisor within the meaning of theAct.Sea Life, Inc.,175NLRB No. 168;Cosby-Hodges Mill-ing Co.,170 NLRB No. 50;Sheet Metal Workers,Local 49(GeneralMetal Products,Inc.),178 NLRB No. 24;OkehCaterers,179 NLRB No. 84.2.The alleged unlawful motivationDespite my finding that Wallace was a supervisor withinthe meaning of the Act, were Ito find that his discharge wasoccasioned by his refusal to initiateor engageactively in aUD petition I would find that his termination violated theAct.Talladega Cotton Factory, Inc.,106 NLRB 295, enfd.213 F.2d 208 (C.A. 5); I.D. Lowe d/b/a Thermo-Rite Manu-facturinfCompany,157 NLRB 310, enfd. 406 F.2d 1033Wallace testified that sometime after December 17,1969,6 Eastman approached him in the work area and askedWallace to initiate a UD petition. Wallace replied that hewould not do so. Eastman added thatsinceWallace was thechiefengineeritwould be good if he initiated the petitionas the other men would follow him. Wallace said he wouldthink about it. Eastman denied that he had asked Wallaceto initiate a UD p' :ition or that he had said the otherengineerswould follow Wallace in such a move.The second instance which General Counsel looks to toestablish that Respondent terminated Wallace be,Lause ofhis refusal to participatein a uniondeauthorization move-ment allegedly occurred at a lunch meeting between Wal-lace and Eastman in March. Wallace testified that atEastman's invitation he and Eastman had lunch at the Pan-cake House in Flint in March at which time Eastman dis-cussed how tightbusinessconditions had become and askedWallace to hold down the overtime and to work more close-lywith Eastman in scheduling the men. Then, Wallaceclaimed, Eastman said, "Oh by the way, you didn't sign thepetition did you, you [obscenity ]." Wallace testified that hereplied he didn't think Eastman needed his signature to get6Wallace was unable to pinpoint the date,setting it as after JohnRedmond's discharge.The Second Amended Consolidated Complaint in theallegations pertaining to Redmond's discharge(paragraph 18, which wasdisposed of in the settlement agreement)sets the date of Redmond's termina-tion as "on or about December17, 1969." 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other employees in the department under control. Dur-ing cross-examination Wallace stated that Don June, a sta-tion employee who handles the payroll, was in therestaurant while he and Eastman were having their discus-sion.Eastman not only denied the conversation but deniedas well that he had lunch with Wallace in March 1970. DonJune was not called to testify.The period in March within which this alleged luncheonconversation could have occurred was between Monday,March 3, and Thursday, March 13, when Wallace was dis-charged.The Federal Communications Commission cita-tion of violations b7 the station which triggered the eventsleading to Wallace s termination was receivedby Respon-dent on March3.Therecord is replete with evidence thatall of Respondent's attention and energy was devoted toconsideration of the FCC citation following its receipt.Eastman immediately communicated with Stephen C. Rid-dleberger,executive vice president of Respondent's parentcompany,their attorneys in Washington, and the station'soutside consulting engineer.Eastman spent considerabletime investigating the circumstances of the alleged viola-tions of FCCregulations, was in constant communicationwith the parties named above, Riddleberger came to Flintto take part in the deliberations concerningthe FCC cita-tion, and the Company looked to Wallace as a primarysource for informationupon whichto base itsreply to theFCC. Underthese circumstances I find it inconceivable thatEastman would not have referred to the FCC citation in anyconversation he had with Wallace following its receipt. Yet,inWallace's account of his March luncheon conversationwith Eastman there is no reference at all to the communica-tion from the FCC. Accordingly, I credit Eastman's testimo-ny denying that such a conversation or luncheon meetinghad ever occurred.At the time of the alleged request by Eastman that Wal-lace initiate a UD petition the engineering staff had beenreduced to Wallace, Staff Engineer Gale, who had joinedthe staff during the week of November 26, 1969, and Ryan,who was working part-time.' General Counsel sought tocreate the impression that Gale,who was promoted to chiefengineer following Wallace's discharge despite the fact thatGale had been personally cited by the FCC for violation ofits regulations,had been favored by the Company becauseof his loyalty to it. General Counsel also stated that theengineerswho had been separated by the Company prior tothe employment of Gale and Powers had been let go be-cause of their union adherence and Respondent followedtheir separation with that of Wallace under the principlethat one starts with"ten little Indians"and disposes of them"until the whole Indian tribe [of union adherents] is gone."Under these circumstances I do not credit Wallace's testi-mony that Eastman wanted him to initiate the UD petitionbecause the other men would follow Wallace as Chief engi-7Redmond had been discharged and Powers was not hired until the endof December 1969 orearly in January.neer.If one follows General Counsel's theory at that pointin time there were no union adherents on the engineeringstaff who would be influenced by Wallace's actions.Finally,General Counsel elicted evidence that Wallacesigned a number of grievances during December 1969 andwas in effect acting union steward for the engineering de-artment at the time of Eastman's alle ed attempt to havehim initiate a UD petition.In light ofallace's open sup-portof the UnionI "have some doubt"that Eastman wouldhave turned to Wallace to effectuate his purpose to oust theUnion Cf.Central Electronics,Inc.,179 NLRBNo. 145.Accordingly,I find that General Counsel has failed toprove by apreponderence of the evidence that Respondentwas moved to terminate Wallace because of his refusal tocooperate with it in an effort to do away with the Union'sauthorization to enter into a union-security agreement.I further find that a lengthy discussion of the FCC cita-tion and Wallace's responsibility for any of the 10 specificviolations set forth therein would add nothing to this deci-sion as the essential element of a violation,an unlawfulmotive and effect,ismissing.I have however carefully con-sidered all of the evidence pertainingto the FCCcitationand the events it engendered and find nothing therein tobuttress General Counsel's claim that Wallace was termi-nated because of his noncooperation in the UD movement.Moreover, my finding that General Counsel has failed toprove by appreponderance of the evidence that EastmansohciteWallace to initiate a UD petition and thereaftercastigated him for not joining in a petition for such anelection was made with full consideration of certain evi-dence that Eastman and Operations Manager Gaylord ex-pressed satisfaction that employees they viewed as unionvoters had been terminated and that Eastman stated toformer Chief Engineer Rheingans his plans for the stationwhen he was rid of the Union.I shall therefore recommend that the complaint be dis-missed.CONCLUSIONS OF LAW1.Eastman BroadcastingCompany, Inc., is engaged incommerce within themeaning ofSection 2(6) and (7) of theAct.2.Robert E.EastmanII, presidentof Eastman Broad-casting Company, Inc., is an agent of the Respondent withinthe meaning of the Act.3.National Associationof Broadcast Employees andTechnicans, AFL-CIO-CLC, and its Local No.46, are la-bor organizations within the meaningof Section2(5) of theAct.4.Respondenthas not committed unfair labor practicesas alleged inthe complaint.RECOMMENDED ORDERIt is recommended that the complaint herein be dis-missed.